Case: 13-20183      Document: 00512693918         Page: 1    Date Filed: 07/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 13-20183                                   FILED
                                  Summary Calendar                             July 10, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FELIX ALBERTO LAGOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CR-304


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Following his conditional guilty plea to the charge of conspiracy to
transport and harbor undocumented aliens, in violation of 8 U.S.C. § 1324, and
resulting 24-month sentence, Felix Alberto Lagos appeals the denial of his
motion to suppress. We review the district court’s factual findings for clear
error and the ultimate conclusion regarding constitutionality de novo, United
States v. Jacquinot, 258 F.3d 423, 427 (5th Cir. 2001), mindful that the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20183     Document: 00512693918     Page: 2   Date Filed: 07/10/2014


                                  No. 13-20183

court’s denial should be upheld “if there is any reasonable view of the evidence
to support it.” United States v. Michelletti, 13 F.3d 838, 841 (5th Cir. 1994) (en
banc) (internal quotation marks and citation omitted).
      On appeal, Lagos concedes that there was reasonable suspicion for the
officers’ original investigatory stop, but he contends that, after his vehicle was
searched and no weapons were found, he should have been permitted to leave.
He urges that his prolonged detention after the initial stop amounted to a de
facto arrest without probable cause, in violation of the Fourth Amendment.
      By conceding the validity of the initial stop, Lagos has waived any
challenge thereto. See United States v. Arviso-Mata, 442 F.3d 382, 384 (5th
Cir. 2006); cf. United States v. Scroggins, 599 F.3d 433, 446 (5th Cir. 2010).
Regarding his prolonged detention, the district court correctly determined that
the investigating officers developed additional reasonable suspicion of Lagos’s
participation in an emergency hostage situation following the initial stop
justifying his continued detention.         Specifically, the officers received
information from Lagos’s former girlfriend, Natalia Martinez, directly
implicating him in an alien-smuggling operation, as well as an “event update”
providing a description of one of the suspects that closely matched Lagos’s
appearance. See United States v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004)
(en banc). Moreover, the officers’ actions during the post-stop detention were
reasonably related in scope to the circumstances of the initial stop; Lagos was
placed in a patrol car while some of the officers, along with Red Carpet Inn
staff, searched the rooms in the hotel in an attempt to locate the hostages.
United States v. Zamora, 661 F.3d 200, 207 (5th Cir. 2011).
      Although Lagos complains that he was detained for an overly long
period, he does not point to, and the record is devoid of, any evidence that the
officers did not diligently pursue a means of investigation that was likely to



                                        2
    Case: 13-20183    Document: 00512693918    Page: 3   Date Filed: 07/10/2014


                                No. 13-20183

confirm or dispel their suspicions as quickly as possible. See United States v.
Sharpe, 470 U.S. 675, 686 (1985). Alternatively, even if it is assumed that
Lagos’s continued detention amounted to a de facto arrest, the district court
did not clearly err in finding that the officers had probable cause to arrest
Lagos based on the information provided by Martinez. See United States v.
Castro, 166 F.3d 728, 733 (5th Cir. 1999) (en banc); see also United States v.
Mendez, 27 F.3d 126, 129 (5th Cir. 1994).
      Lagos states that the evidence derived from the black cell phone found
on him also should have been suppressed. Lagos denied owning the cell phone,
however, and he fails to brief the district court’s conclusion that he thus had
no standing to challenge the evidence. See Scroggins, 599 F.3d at 446. Even
had he not waived the argument, it would fail. See United States v. Powell,
732 F.3d 361, 374 (5th Cir. 2013).
      Accordingly, the district court’s denial of the motion to suppress is
AFFIRMED.




                                      3